 



Exhibit 10.37
XATA CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
PURSUANT TO 2002 LONG-TERM INCENTIVE AND STOCK OPTION PLAN
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made effective
as of April 10, 2006, by and between XATA Corporation, a Minnesota corporation
(the “Company”) and Thomas Schlick (“Employee”).
Recitals
     1. The Company desires to afford the Employee an opportunity to acquire
shares of its common stock, par value $.01 per share (the “Shares”), to carry
out the purposes of its 2002 Long-Term Incentive and Stock Option Plan, as
amended (the “Plan”), a copy of which has been provided to Employee and the
terms of which are incorporated by reference herein and shall be considered a
part of this Agreement. For purposes of this Agreement and the Plan, employment
by any subsidiary of the Company is equivalent to employment by the Company.
     2. The Plan provides that each award is to be evidenced by an agreement,
setting forth the terms and conditions of such award.
     ACCORDINGLY, in consideration of the premises and of the mutual covenants
and agreements contained herein, the Company and the Employee hereby agree as
follows:
     1. Restricted Stock Award. Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to Employee as of the date
hereof a restricted stock award for Twenty Thousand (20,000) Shares (the “Award
Shares”). For purposes of Section 16 under the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, the grant date for the
Award Shares shall be the effective date hereof; provided, however, all of
Employee’s right, title and interest in and to the Award Shares shall be subject
to Section 2 below.
     2. Vesting of Award Shares.
     (a) Subject to Sections 2(b), (c), (d) and (e) below, all of Employee’s
right, title and interest in and to the Award Shares is and shall be contingent
upon and subject to the continued full time employment of Employee by the
Company during the vesting periods (the “Vesting Periods”). At the end of each
Vesting Period, and provided that Employee is then a full time employee of the
Company, Employee shall be deemed to be fully vested without restriction in all
of the Award Shares covered by that Vesting Period. Each Vesting Period begins
on the effective date hereof.

 



--------------------------------------------------------------------------------



 



          No. of Award Shares   End of Vesting Period  
6667
  April 10, 2007
6667
  April 10, 2008
6666
  April 10, 2009

     (b) In the event that Employee voluntary resigns from Employee’s full time
employment with the Company or is terminated by the Company for cause during any
Vesting Period, Employee shall forfeit all right, title and interest in and to
all unvested Award Shares.
     (c) In the event that Employee is terminated from employment by the Company
without cause during any Vesting Period, or in the event that Employee is
terminated from employment prior to the end of any Vesting Period because the
Employee has died or become permanently disabled within the meaning of Section
105(b) (4) of the Internal Revenue Code of 1986, Employee shall thereupon become
immediately vested without restriction in all of the Award Shares covered by
that unexpired Vesting Period. Employee shall forfeit all right, title and
interest in and to all other unvested Award Shares.
     3. Restriction on Transfer. No interest in unvested Award Shares shall be
transferable by any means (e.g. sale, assignment, pledge, gift).
     4. Issuance and Delivery of Certificates for Award Shares.
     (a) As soon as practicable after the execution hereof, the Company shall
issue in Employee’s name, and retain in the custody of the Company pursuant to
Section 4(b) below, a certificate for paid-up, non-assessable Shares for the
full number of the Award Shares. The Company shall place a stop transfer order
on its stock records with respect to the Award Shares, and the certificate for
the Award Shares shall contain the following legend:
“The securities evidenced by this certificate were issued pursuant to a
Restricted Stock Award Agreement between the holder and the issuer dated
April 10, 2006 (the “Agreement”), and no sale, offer to sell, transfer, pledge
or other hypothecation of these securities may be made so long as the securities
remain subject to the restrictions set forth in the Agreement.”
     (b) Employee acknowledges and agrees that the Company shall retain the
custody of the certificates for the Award Shares, and that the certificates will
not be delivered to Employee except as provided in Section 4(c) below. Upon
execution of this Agreement, Employee has also executed and delivered to the
Company an Assignment Separate from Certificate, authorizing the Company as
attorney to transfer the certificate for the Award Shares to the Company upon
forfeiture pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



     (c) As soon as reasonably practicable after termination of the transfer
restrictions pursuant to Section 3 above, the Company will deliver a certificate
for the Award Shares, adjusted as necessary for the actual number of Award
Shares in which Employee has become vested, without the restrictive legend set
forth in Section 4(a). Delivery of the certificate under this Section 4(c) shall
be made at the principal office of the Company to the person or persons entitled
thereto during ordinary business hours of the Company not more than thirty
(30) days after the vesting of the Award Shares, or at such time, place and
manner as may be agreed upon by the Company and the person or persons entitled
to the Award Shares.
     5. Rights and Restrictions as a Shareholder. During the Employee’s
continued full time employment with the Company or its subsidiaries Employee
shall have full voting rights, dividend rights and other rights as a shareholder
with respect to all vested (but not unvested) Award Shares. So long as the
Company retains custody of the certificates for the Award Shares, Employee shall
not (i) sell, offer to sell, transfer, pledge or hypothecate any record or
beneficial interest in the Award Shares, other than to the Company as provided
in this Agreement or (ii) grant any proxies or voting rights with respect to the
Award Shares, except to the Company. The Employee hereby grants an irrevocable
proxy to the chief executive officer and the chief financial officer of the
Company (the act of one of them being sufficient), which is coupled with an
interest as described in Minnesota Statutes § 302.449, to vote all unvested
Award Shares, in the sole discretion of such officer (subject to direction by
the Board of Directors of the Company) on any and all matters put to a vote of
the shareholders of the Company. Upon vesting of the Award Shares pursuant to
Section 2 above, Employee (or the person or persons then entitled to the Award
Shares or any portion thereof pursuant to Section 2(d) above) shall have full
voting rights, dividend rights and other rights as a shareholder with respect to
such Award Shares.
     6. Stock Dividends, Stock Splits and Other Adjustments. During the time
that the Award Shares are subject to the vesting restrictions set forth in
Section 2 above, if a stock dividend or stock split is declared on the
outstanding Shares of the Company, or if outstanding Shares of the Company are
changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, reverse stock split, combination of shares or dividends payable in
capital stock, appropriate adjustment shall be made in the number and kind of
shares as to which the Award Shares relate (the “Adjusted Shares”), to the end
that the proportionate interest of Employee, as a shareholder of the Company
with respect to the Award Shares when and if vested, shall be maintained as
before the occurrence of such event. As used herein, the term Award Shares
include any corresponding Adjusted Shares. The Company shall retain the custody
of each certificate for the Adjusted Shares pursuant to Section 4(b) above.
     7. Withholding. Employee shall pay on a timely basis all withholding and
payroll taxes and/or excise taxes required by law with respect to the Award
Shares (collectively, “Withholding Taxes”). The delivery of any Award Shares (or
portion thereof, if any) to Employee under this Agreement shall be subject to
and conditioned upon Employee’s payment of all applicable Withholding Taxes.
Employee hereby authorizes the Company to withhold such Withholding Taxes from
his salary and/or commissions.

 



--------------------------------------------------------------------------------



 



     8. Investment Representations. Unless a registration statement under the
Securities Act of 1933, as amended, is in effect with respect to the Award
Shares on the date of issuance of the Award Shares, Employee will be deemed to
have made the following investment representation on the date of issuance:
Employee intends to acquire the Award Shares for Employee’s own account for
investment purposes and not with a view to resale in connection with any
distribution thereof. Employee has no present intention, and is not a party to
any agreement or arrangement, to resell or dispose of any of the Award Shares.
Employee understands and agrees that the Company has no obligation to register
the Award Shares and that the Award Shares will not be registered under the
Securities Act of 1933, as amended (the “Act”), or under applicable state
securities laws, on the grounds that the Award Shares are being issued in a
transaction not involving a public offering and that, consequently, such
transaction is exempt from registration under the Act and the state securities
laws. Employee further understands and agrees that the Award Shares may not be
sold, transferred or otherwise disposed of except pursuant to an effective
registration statement or appropriate exemption from registration under the
foregoing securities acts. Accordingly, Employee acknowledges that the Company
is not required to recognize any transfer of the Award Shares if such transfer
would result in violation of any federal or state law regarding the offering or
sale of securities. The Company may place a stop transfer order on its stock
records with respect to the Award Shares, and the certificate(s) for the Award
Shares may contain substantially the following legend:
“The securities evidenced by this certificate have not been registered either
under any applicable federal law and rules or applicable state law and rules. No
sale, offer to sell, or transfer of these securities may be made unless a
registration statement under the securities Act of 1933, as amended, and any
applicable state law with respect to such securities is then in effect or an
exemption from the registration requirements of such law is then, in fact,
applicable to such securities.”
     9. Legend on Shares if Registered. If Employee is deemed an affiliate of
the Company, the Company may place a stop transfer order on its stock records
with respect to the Award Shares, and the certificate(s) for the Award Shares
(or a portion thereof) may contain substantially the following legend:
“The securities evidenced by this certificate were issued to an affiliate of the
issuer, and the resale of such securities is subject

 



--------------------------------------------------------------------------------



 



to the restrictions of Rule 144 under the Securities Act of 1933, as amended,
pertaining to shares held by affiliates.”
     10. Expenses. Nothing contained in this Agreement shall be construed to
impose any liability on the Company in favor of the Employee for any cost, loss
or expense the Employee may incur in connection with, or arising out of any
transaction under, this Agreement.
     11. No Employment Agreement. Nothing in this Agreement shall be construed
to constitute or be evidence of an agreement or understanding, express or
implied, on the part of the Company to employ the Employee on any terms or for
any specific period of time.
     12. Nontransferability. The rights of the Employee under this Agreement
shall not be assigned, transferred, pledged or otherwise hypothecated by the
Employee other than by will or the laws of descent and distribution.
     13. Fractional Shares. No fraction of a share shall be deliverable pursuant
to this Agreement, but in the event any adjustment hereunder of the number of
the Award Shares shall cause such number to include a fraction of a share, such
fraction shall be adjusted to the nearest smaller whole number of shares.
     14. Complete Agreement, Amendment. This Agreement and the Plan, which by
this reference is hereby incorporated herein in its entirety, contain the entire
agreement between the Company and Employee with respect to the transactions
contemplated hereby. Any modification of the terms of this Agreement must be in
writing and signed by each of the parties.
     15. Governing Law. Any issue related to the formation, execution,
performance and interpretation of this Agreement shall be governed by the laws
of the State of Minnesota.
     16. Headings. The section and subsection headings used in this Agreement
are for convenient reference and are not a part of this Agreement.

       
XATA CORPORATION
  EMPLOYEE By
 
   

 
  Title
 
   

 